Order, Family Court, Bronx County (Monica Drinane, J), entered on or about July 29, 2011, which, insofar as appealed from as limited by the briefs, found that respondent mother was presently and for the foreseeable future unable to care for the subject child by reason of mental retardation, unanimously affirmed, without costs.
Petitioner met its burden of proving by clear and convincing evidence that respondent suffers from mental retardation within the meaning of Social Services Law § 384-b (4) (c) and (6) (b) (Matter of Erica D. [Maria D.], 80 AD3d 423 [1st Dept 2011], lv denied 16 NY3d 708 [2011]). Such evidence included, inter alia, respondent’s IQ scores and the reports and testimony of two court-appointed psychologists, who concluded that respondent’s deficits in academic skills and self-direction rendered her unable to provide proper care for the child (see Matter of Leomia Louise C., 41 AD3d 249 [1st Dept 2007]).
We have considered respondent’s remaining arguments and find them unavailing. Concur — Tom, J.P., Andrias, Saxe, Freedman and Richter, JJ.